J-S51017-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JAMIR EDMONDS

                            Appellant                 No. 2294 EDA 2014


              Appeal from the Judgment of Sentence July 10, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0001936-2013


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                         FILED OCTOBER 30, 2015

        Jamir Edmonds appeals from the judgment of sentence entered in the

Court of Common Pleas of Delaware County after he was convicted of first-

degree murder.1 Upon careful review, we affirm.

        The trial court summarized the relevant facts of this matter as follows:

        On May 1, 2014, a jury found [Edmonds] guilty of the first
        degree murder of Edward Taylor. The facts admitted at trial
        established that Edward Taylor was shot and killed [by
        Edmonds] on January 14, 2013 in the city of Chester,
        Pennsylvania. . . . The suggested motive was to obtain a bounty
        that had been placed upon Taylor’s head in retaliation for a
        shooting purportedly involving Taylor. On January 14, 2013, the
        Chester Police responded to the 900 block of West 8th Street and
        found Taylor on the ground. He was unresponsive. Fifteen (15)
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. § 2502(a).
J-S51017-15


     shell casings were located at the scene, and ballistics testing
     revealed that the casings came from one firearm.

     Several witnesses were in the area at the time of the shooting
     and testified at trial. Karen Harden testified that on the day of
     the shooting she lived at 922 West 8th Street and was at home at
     the time. She testified that prior to the shooting [Edmonds]
     knocked on her door and asked if “Mitch lived there.” Harden
     testified that she told [Edmonds] that Mitch lived two doors
     down, and she observed [Edmonds] walk away in the opposite
     direction that she had directed him to. Harden was familiar with
     [Edmonds] and knew him because her daughter is friends with
     the mother of [Edmonds’] child.           According to Harden,
     [Edmonds] was wearing a gray hoody and a black bubble vest
     that day. Shortly after speaking to [Edmonds], Harden heard
     gunshots outside. She did not observe the shooting, but after
     she heard shots she ran upstairs to her bedroom and looked out
     the window. She observed some individuals across the street
     and then she ran from her house to the car where the shots had
     been fired. By the time Harden reached the area several people
     had gathered, and two individuals removed the victim from the
     car.

     Steven Harris, another eyewitness, testified that he was on the
     800 block of 8th Street at approximately 2:00 P.M. on January
     14, 2013. On that date and time Harris observed one person fire
     shots into the passenger side of a green Buick on 8th Street.
     According to Harris, the shooter was wearing a dark colored vest
     and after the shooting the individual went south on Lincoln
     Street, taking a right off of 8th Street. Harris was unable to see
     the shooter’s face because he was wearing a hood.

     Detective David Tyler, of the Criminal Investigation Division of
     the Delaware District Attorney’s Office, testified that he spoke to
     [Edmonds] on January 31, 2013.            [Edmonds] provided a
     statement and admitted to being in the area on January 14,
     2013. He stated that he was visiting his “baby momma” Tasha
     Martin. According to [Edmonds], he was walking down Tillman
     and 7th Streets in Chester when he heard about 20 gunshots. He
     told Detective Tyler that after the shooting, his aunt drove him
     to 5th and Parker Streets. He told Detective Tyler that he heard
     that the “8th Street Boys” had accused him of killing Taylor.
     [Edmonds] also stated that he had heard that Taylor “had
     money on his head.” [Edmonds] explained to Detective Tyler
     that “they said [Taylor] shot somebody and they said he had

                                    -2-
J-S51017-15


       $15,000. I don’t know nothing about $15,000.” [Edmonds] told
       Detective Tyler that he was wearing a gray and black hoody,
       with grey sleeves and a black chest on January 14, 2013.

       Shannon Scouten, [Edmonds’] aunt, also testified at trial. She
       testified that on January 14, 2013[,] she was working in the area
       of 7th and Lincoln Streets in Chester. Scouten, a bus driver,
       denied picking up [Edmonds] on that day. She testified that
       [Edmonds] had called her that day around 1 P.M. and asked her
       to pick him up, but she explained that she was working and
       couldn’t.

       At trial the Commonwealth produced a recording of a telephone
       call that [Edmonds] had made to his girlfriend from the Delaware
       County Prison Intake Unit where he stated “[w]hen you get them
       numbers tell F and them that I need a check ASAP.” Detective
       Tyler testified at trial that he was familiar with “F” and “Apple[s]”
       and identified them as Farad Ishmael and Rashad Ishmael,
       respectively.

       Following a three day trial, a jury found [Edmonds] guilty of first
       degree murder.      On July 10, 2014, this court sentenced
       [Edmonds] to a mandatory sentence of life in prison.

Trial Court Opinion, 3/26/15, at 1-3 (citations omitted).

       This timely appeal followed. On appeal, Edmonds raises the following

issues, which we have renumbered for ease of disposition:

       1. Was the trial court in error for denying [Edmonds’] motion
          prior to the commencement of jury selection as to a general
          Batson2 objection in that of seventy[-]five (75) prospective
          jurors [called for] jury selection, one of those was African-
          American?

       2. Was the trial court in error for denying a specific Batson
          challenge as to juror No. 39 after being struck by the
          Commonwealth of Pennsylvania in that said juror was the
          only African-American juror of the entire jury panel?


____________________________________________


2
    Batson v. Kentucky, 476 U.S. 79 (1986).



                                           -3-
J-S51017-15


      3. Was the trial court in error for denying [Edmonds’] motion to
         exclude from the Commonwealth’s case a telephone call made
         by [Edmonds] while being housed at the Delaware County
         prison?

      4. Was the trial court in error for granting Commonwealth’s
         motion for sequestration of two individuals[,] Farad Ishmael
         and Rashad Ishmael?

Brief for Appellant, at 4.

      In his first issue, Edmonds asserts that the jury panel did not reflect a

fair cross-section of the community.

      In order to establish a prima facie violation of the requirement
      that the jury array fairly represent the community, a defendant
      must show that: (1) the group allegedly excluded is a distinctive
      group in the community; (2) the representation of this group in
      venires from which juries are selected is not fair and reasonable
      in relation to the number of such people in the community; and
      (3) this underrepresentation is due to systematic exclusion of
      the group in the jury selection process. Duren v. Missouri, 439
U.S. 357, 364 (1979).        “Systematic” means caused by or
      inherent in the system by which juries [are] selected. Id. at
      366-67.

Commonwealth v. Craver, 688 A.2d 691, 696 (Pa. 1997).

      Edmonds fails to make a prima facie showing pursuant to Craver.

Assuming that Edmonds meets the first two prongs, that African Americans

are a distinctive group in Delaware County and that a single African

American in the jury panel does not represent the number of such

individuals in the community, Edmonds nevertheless fails to meet the third

prong.     Indeed,    Edmonds    fails    to   make   any   argument   that   the

underrepresentation of African Americans in the jury pool was due to any

sort of systematic exclusion of such individuals.



                                         -4-
J-S51017-15



      At a pre-trial hearing conducted to address the issue, Nancy Alkins of

the Delaware County Court Administrator’s Office testified to the procedure

that is used to create a jury panel.       The jury selection process is entirely

random and does not indicate the race of prospective jurors. The sources

from which prospective jurors are selected include voter registration lists,

driver’s license lists, tax rolls, and welfare rolls.    This procedure does not

systematically   produce   jury   panels    in   which   African   Americans   are

underrepresented.    See Commonwealth v. Smith, 694 A.2d 1086, 1095

(Pa. 1997) (selection process including use of voter registration lists and lists

of licensed drivers found to be fair and constitutional in Craver).        Thus,

Edmonds is due no relief regarding his claim that the jury panel did not fairly

represent the community.

      Next, Edmonds makes a Batson claim that juror No. 39, the only

African American on the panel, was improperly struck.

      To show a Batson violation, an appellant must generally
      demonstrate his particular factual situation satisfies the well
      established test laid out by the United States Supreme Court’s
      opinion in that case: First, the defendant must make a prima
      facie showing that the prosecutor has exercised peremptory
      challenges on the basis of race. Second, if the requisite showing
      has been made, the burden shifts to the prosecutor to articulate
      a race-neutral explanation for his peremptory challenges.
      Finally, the trial court must determine whether the defendant
      has carried his burden of proving purposeful discrimination.
      Batson, 476 U.S. at 96–98.

Commonwealth v. Simpson, 66 A.3d 253, 261 (Pa. 2013).




                                      -5-
J-S51017-15



       Here, prospective juror No. 39 was struck for cause because he

answered yes to the question of whether he could not or should not serve on

a jury. He indicated that he “[does not] understand a lot of things.” N.T.

Trial, 4/29/14, at 143.          He also stated that his girlfriend helped him

complete his juror questionnaire because he did not understand “a lot of

things and words.”       Id. at 144.      Thus, the Commonwealth did not use a

peremptory challenge,3 and this case does not involve a Batson issue.

Simpson, supra.         Moreover, the decision to strike a prospective juror for

cause is within the discretion of the trial judge, and it is not an abuse of

discretion to strike a juror for cause “where it is not clear that the potential

juror would be able to follow the instructions on the law.” Commonwealth

v. Robinson, 721 A.2d 344, 354 (Pa. 1998) (citation omitted). Accordingly,

Edmonds’ Batson challenge is meritless.

       In his next issue, Edmonds asserts that the trial court erred in

permitting    the   Commonwealth         to    admit   into   evidence   the   recorded

telephone call referencing “F and them” that he made while he was housed

at the Delaware County Prison.
____________________________________________


3
  Edmonds notes that the Commonwealth did not initially make a motion to
strike, but then decided to make a motion after the trial judge stated that
“there might be reason for cause.” N.T. Trial, 4/29/14, at 101. However,
even if striking juror No. 39 were considered to be a peremptory strike,
Edmonds’ Batson claim lacks merit. Juror No. 39 was struck for a race-
neutral reason which the trial court found to be compelling, and nothing in
the record demonstrates purposeful discrimination on the part of the
Commonwealth. Simpson, supra.



                                           -6-
J-S51017-15



      In reviewing evidentiary rulings, our standard of review is well-settled:

      A trial court’s decision to allow the admission of evidence is a
      matter within its sound discretion, and we will reverse that
      decision only when it has been shown that the trial court abused
      that discretion.

Commonwealth v. Briggs, 12 A.3d 291, 336 (Pa. 2011).                 Regarding

whether evidence is admissible, the threshold inquiry

      is whether the evidence is relevant. Evidence is relevant if it
      logically tends to establish a material fact in the case, tends to
      make a fact at issue more or less probable, or supports a
      reasonable inference or presumption regarding the existence of a
      material fact. In addition, evidence is only admissible where the
      probative value of the evidence outweighs its prejudicial impact.

Commonwealth v. Antidormi, 84 A.3d 736, 750 (Pa. Super. 2014)

(citations omitted).

      Instantly, the recorded telephone conversation was introduced by the

Commonwealth as evidence of Edmonds’ motive to murder Taylor. Edmonds

argues that the evidence is speculative such that its prejudicial value

outweighs its relevance.   However, the conversation clearly demonstrates

Edmonds’ wish to be paid by the Ishmael brothers, Farad and Rashad

Ishmael, who were identified by Detective Tyler and who allegedly placed

the bounty on Taylor’s head.       The alleged price on Taylor’s head and

Edmonds’ attempt to be paid indicate motive, and we note that evidence of

motive is always relevant and admissible. Commonwealth v. Ward, 605
A.2d 796, 797 (Pa. 1992). Thus, the trial court did not err in permitting the

Commonwealth to introduce the recorded telephone conversation. Briggs,

supra.

                                     -7-
J-S51017-15



        Finally, Edmonds claims that the trial court abused its discretion in

granting the Commonwealth’s motion to sequester Farad and Rashad

Ishmael.      “We will not reverse a trial judge’s decision to grant or deny

sequestration absent a clear abuse of discretion.      Moreover, an appellant

must demonstrate that he or she was actually prejudiced by a trial judge’s

sequestration order before any relief may be warranted.” Commonwealth

v. Stevenson, 894 A.2d 759, 767 (Pa. Super. 2006) (citations omitted).

        Here, the Commonwealth made a motion to sequester4 the Ishmael

brothers because they were mentioned in the phone call Edmonds made and

were suspected of being involved in the bounty allegedly placed on Edward

Taylor’s head. Edmonds argues that Farad and Rashad were not going to be

called as witnesses because the Commonwealth did not include them in its

____________________________________________


4
    Sequestration is governed by Pennsylvania Rule of Evidence 615:

At a party’s request the court may order witnesses sequestered so that they
cannot learn of other witnesses’ testimony. Or the court may do so on its
own. But this rule does not authorize sequestering:

        (a)   a party who is a natural person;

        (b)   an officer or employee of a party that is not a natural
              person (including the Commonwealth) after being
              designated as the party's representative by its attorney;

        (c)   a person whose presence a party shows to be essential to
              presenting the party's claim or defense; or

        (d)   a person authorized by statute or rule to be present.

Pa.R.E. 615.



                                           -8-
J-S51017-15



witness list and the telephone call did not include their names.   However,

Detective Tyler’s testimony established that the telephone call referred to

them. Thus, it was reasonable to believe that either or both brothers could

be called to testify, and sequestering them served the purpose set forth in

Pa.R.E. 615 by preventing them from learning of other witnesses’ testimony.

Furthermore, Edmonds makes no argument that he was prejudiced in any

manner by the sequestration.    Stevenson, supra.     Thus, we discern no

abuse of discretion on the part of the trial court in granting the order to

sequester Farad and Rashad Ishmael.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/2015




                                   -9-